      Case 4:21-cv-00913-YGR Document 34-2 Filed 04/12/21 Page 1 of 6



 1   MAYER BROWN LLP
     DALE J. GIALI (SBN 150382)
 2   dgiali@mayerbrown.com
     KERI E. BORDERS (SBN 194015)
 3   kborders@mayerbrown.com
     350 South Grand Avenue, 25th Floor
 4   Los Angeles, CA 90071-1503
     Telephone:    (213) 229-9500
 5   Facsimile:    (213) 625-0248

 6   DECHERT LLP
     HOPE FREIWALD (pro hac vice to be filed)
 7   hope.freiwald@dechert.com
     2929 Arch Street,
 8   Philadelphia, PA 19104-2808
     Telephone:     (215) 994-4000
 9   Facsimile:     (215) 994-2222
     MARK CHEFFO (pro hac vice to be filed)
10   mark.cheffo@dechert.com
     1095 Avenue of the Americas,
11   New York, NY, 10036-6797
     Telephone:     (212) 698-3500
12   Facsimile:     (212) 994-3599

13   Attorneys for Defendants PLUM, PBC,
     (erroneously sued as PLUM, INC.) and
14   CAMPBELL SOUP COMPANY

15
                              UNITED STATES DISTRICT COURT
16
               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
17

18   LUDMILA GULKAROV, JANINE                    Case No. 4:21-cv-00913-YGR
     TORRENCE, KELLY MCKEON, and JOSH
19   CRAWFORD, Individually and on Behalf of All Honorable Yvonne Gonzalez Rogers
     Others Similarly Situated,
20                                               [PROPOSED] ORDER GRANTING
                           Plaintiffs,           DEFENDANTS’ MOTION TO TRANSFER
21                                               VENUE
            v.
22                                               [Motion to Transfer and Declaration of Keely
     PLUM, PBC, and PLUM, INC., Delaware         J. Stewart filed concurrently herewith]
23   corporations,
                                                 Date: May 18, 2021
24                         Defendants.           Time: 3:30 p.m.
                                                 Courtroom: 1
25

26

27

28



                                            [PROPOSED] ORDER GRANTING MOTION TO TRANSFER
      Case 4:21-cv-00913-YGR Document 34-2 Filed 04/12/21 Page 2 of 6



 1   VANESSA MATHIESEN, Individually and on          Case No. 4:21-CV-01763-YGR
     Behalf of All Others Similarly Situated,
 2
                   Plaintiff,
 3
            v.
 4
     PLUM, PBC,
 5
                   Defendant.
 6

 7
     CINDY PEREIRA, on behalf of herself and a       Case No. 4:21-CV-01767-YGR
 8   class of others similarly situated,

 9                 Plaintiff,

10          v.

11   CAMPBELL SOUP COMPANY, and PLUM,
     PBC,
12
                   Defendants.
13

14   AUTUMN ELLISON, Individually and on             Case No. 4:21-CV-02015-YGR
     Behalf of All Others Similarly Situated,
15
                   Plaintiff,
16
            v.
17
     PLUM, PBC, and PLUM, INC., Delaware
18   corporations,
19                 Defendants.
20

21   JESSICA DAVID and HEATHER AGE,                  Case No. 3:21-CV-02059-AGT
     individually, and on behalf of all others
22   similarly situated,

23                 Plaintiff,

24          v.

25   PLUM, PBC.; and DOES 1 through 10,
     inclusive,
26
                   Defendants.
27

28


                                                 [PROPOSED] ORDER GRANTING MOTION TO TRANSFER
          Case 4:21-cv-00913-YGR Document 34-2 Filed 04/12/21 Page 3 of 6



 1            Before the Court is Defendants Plum, PBC and Campbell Soup Company’s (collectively,

 2   the “moving defendants”) motion to transfer venue to the District of New Jersey. Having

 3   carefully considered the pleadings and the papers submitted, and for the reasons set forth more

 4   fully below, the motion to transfer venue is GRANTED.

 5   I.       THE CASES COULD HAVE BEEN BROUGHT IN THE TARGET DISTRICT

 6            An action could have been brought in any court that has subject matter jurisdiction over

 7   the claims and personal jurisdiction over the defendant, and where venue is proper. See Hoffman

 8   v. Blaski, 363 U.S. 335, 343-44 (1960). This threshold factor is satisfied.

 9            First, for the same reason this Court has subject matter jurisdiction, the District of New

10   Jersey has subject matter jurisdiction pursuant to the Class Action Fairness Act, 28 U.S.C.

11   1332(d)(2). See, e.g., Gulkarov v. Plum, PBC, No. 4:21-cv-913, ECF. No. 15 at ¶ 21. Second,

12   Campbell and Plum are properly subject to general personal jurisdiction in New Jersey because,

13   at the time of filing the complaints, both entities maintained their principal places of business in

14   Camden, New Jersey. See Daimler AG v. Bauman, 571 U.S. 117, 137-38 (2014). Third, venue is

15   proper in a district where “any defendant resides, if all defendants reside in the same state.” 28

16   U.S.C. § 1391(b)(1). Both Plum and Campbell are residents of New Jersey. Accordingly, venue

17   of the N.D. Cal. Cases is appropriate in the District of New Jersey.

18   II.      SECTION 1404(A) FACTORS WEIGH IN FAVOR OF TRANSFER

19            (1) Plaintiff’s Choice of Forum.

20            Because plaintiffs brought these cases as nationwide class actions on behalf of all Plum

21   consumers, their choice of forum is entitled to minimum deference. See Lou v. Belzberg, 834 F.2d

22   730, 739 (9th Cir. 1987); Hawkins v. Gerber Prods. Co., 924 F. Supp. 2d 1208, 1214-15 (S.D.

23   Cal. 2013). Similarly, the Court owes little deference to plaintiffs’ choice of forum because Plum

24   and Campbell are not subject to general jurisdiction in California, and the Court lacks personal

25   jurisdiction over them with respect to the claims of the non-California named plaintiffs. See

26   Benjamin v. Bixby, 2009 WL 2171781, at *8 (E.D. Cal. July 21, 2009).

27

28

                                                        1
                                                   [PROPOSED] ORDER GRANTING MOTION TO TRANSFER
      Case 4:21-cv-00913-YGR Document 34-2 Filed 04/12/21 Page 4 of 6



 1          (2) Convenience of the Parties and Witnesses.

 2           Litigating in the district where Campbell and Plum’s headquarters are located is more

 3   convenient for Campbell and Plum, the sole defendants in this case. Plaintiffs themselves are

 4   citizens of at least seven different states, including East Coast states such as Pennsylvania,

 5   Florida, Kentucky, and New York. Traveling to the District of New Jersey will be far less

 6   burdensome than travel to the Northern District of California. Moreover, even though some

 7   plaintiffs are California citizens, they will not have nearly as significant a role as Campbell and

 8   Plum and their respective employees in discovery and any trial. See Jovel v. i-Health, Inc., 2005

 9   WL 2439197 (S.D. Cal. Sept. 28, 2005).

10          Additionally, litigating all of the cases against Campbell and Plum in one venue would

11   avoid inherent inconvenience associated with defending against the same or similar claims

12   thousands of miles apart. See Alexander v. Franklin Resources, Inc., 2007 WL 518859, at *3

13   (N.D. Cal. Feb. 14, 2007).

14          Moreover, and as one court put it in its decision granting a 1404(a) transfer motion

15   sending a baby food false advertising class action from California to New Jersey under a

16   materially similar procedural and factual record:

17          the Court cannot simply weigh the benefits and costs of California versus New
            Jersey as the forum for Plaintiff’s case; instead, the question is whether this suit
18          should be consolidated with In re Gerber in New Jersey, or whether it should
            proceed simultaneously – and separately – in California.
19
20   Hawkins, 924 F. Supp. 2d at 1213. The convenience factors weigh heavily in support of transfer.

21          (3) The Interests Of Justice in Judicial Economy.

22          Transferring the N.D. Cal. Cases to New Jersey would serve the interests of justice

23   because multiple, similar cases are currently pending there. See Hawkins, 924 F. Supp. 2d at

24   1214. “The pendency of related actions in the transferee forum is a significant factor in

25   considering the interest of justice factor” because transfer would “facilitate[] efficiency,

26   economical and expeditious pre-trial proceedings and discovery and avoid duplicitous litigation

27   and inconsistent results.” Id. at *10–11 (citations omitted).

28


                                                         2
                                                   [PROPOSED] ORDER GRANTING MOTION TO TRANSFER
      Case 4:21-cv-00913-YGR Document 34-2 Filed 04/12/21 Page 5 of 6



 1          The N.D. Cal. Cases assert materially identical claims, and on behalf of a substantially

 2   similar class, as the cases currently pending in the District of New Jersey. Transfer to the District

 3   of New Jersey will thus conserve judicial resources, avoid duplicative discovery, and remove the

 4   potential for inconsistent determinations on the same or similar issues. See Hawkins, 924 F. Supp.

 5   2d at 1214. Indeed, “[t]o permit a situation in which two cases involving precisely the same issues

 6   are simultaneously pending in different District Courts leads to the wastefulness of time, energy

 7   and money that § 1404(a) was designed to prevent.” Puri, 2011 WL 6257182, at *12.

 8          Finally, because the alleged conduct underlying this case emanated from New Jersey, and

 9   New Jersey has as much interest in regulating the conduct of one of its corporations as California

10   does in protecting its residents, transfer is appropriate. See In R.A. v. Epic Games, Inc., 2019 WL

11   6792801 (C.D. Cal. July 30, 2019).

12          (4) Familiarity With Governing Law.

13          While this Court may be more familiar with the California claims brought by certain

14   plaintiffs, the N.D. Cal. Cases consist of claims brought under the laws of multiple states

15   including New York, Florida, Kentucky, and Minnesota, with which the New Jersey Court would

16   likely be at least equally familiar. What is more, “other federal courts are fully capable of

17   applying California law” and routinely do so. See Wallace v. Int’l Paper Co., 2020 U.S. Dist.

18   Lexis 157382 at *18-19 (C.D. Cal. Feb. 6, 2020).

19          (5) The Parties’ Contacts With The Forum Relating To The Causes Of Action.

20          Defendants have little to no relevant contacts with this forum because they are

21   headquartered and maintain their principal places of business in Camden, New Jersey. Thus, the

22   alleged decision making and conduct relating to the alleged false advertising, and the related

23   evidence, sits outside of this venue. See Alesia v. Gojo Industries, Inc., 2020 WL 6826475, at *2

24   (C.D. Cal. Oct. 19, 2020).

25          In Alesia, the plaintiffs’ claims arose “out of Defendant’s marketing and advertising

26   strategies – conduct that originated and occurred” at the defendant’s headquarters. Id. The fact

27   that the plaintiffs purchased the product at issue in the transferor district did “not outweigh the

28


                                                       3
                                                   [PROPOSED] ORDER GRANTING MOTION TO TRANSFER
         Case 4:21-cv-00913-YGR Document 34-2 Filed 04/12/21 Page 6 of 6



 1   fact” that all of the alleged misconduct took place outside the transferor district. Id. (citing In re

 2   Yahoo! Inc., 2008 WL 707405, at *9 (C.D. Cal. Mar. 10, 2008). The same is true here.

 3            (6) Cost of Litigating, Ease of Access to Proof, and the Availability of Compulsory

 4               Process.

 5            There is no reason to believe that the cost of litigating would not be similar between this

 6   Court and the District of New Jersey. Cf. Alesia, 2020 2020 WL 6826475, at *2 (“The Court has

 7   no data on the difference in the costs of litigating in the two fora, particularly in light of the

 8   COVID-19 pandemic, and considers this factor to be neutral.”). However, the cost of accessing

 9   proof and witnesses is likely to be more substantial absent transfer. As discussed above, many of

10   the key witnesses and proof are more conveniently accessible from the District of New Jersey.

11   Accessing those witnesses and proof from local districts is more convenient and less costly.1

12   III.     CONCLUSION

13            For the foregoing reasons, the court GRANTS the motion to transfer venue to the District

14   of New Jersey.

15

16            IT IS SO ORDERED.

17
     Dated:
18                                                              Hon. Yvonne Gonzalez Rogers
                                                                United States District Court Judge
19
20

21

22

23

24
     1
       “A court may, in its discretion, decline to apply the first-to-file rule in the interests of equity or
25   where the Section 1404(a) balance of convenience weighs in favor of the later-filed action.”
     Wallerstein v. Dole Fresh Vegetables, Inc., 967 F. Supp. 2d 1289, 1293 (N.D. Cal. 2013). Here,
26   the New Jersey cases could not have been brought in the Northern District of California and thus
     transfer to this District would be improper. And, the first-to-file rule is not dispositive because
27
     here, as discussed, the balance of convenience factors overwhelmingly weigh in favor of transfer.
28   The Court declines to give any significant weights to the jurisdiction of the first-filed case based
     on the first-to-file rule.

                                                         4
                                                    [PROPOSED] ORDER GRANTING MOTION TO TRANSFER
